UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6735



SCOTT M. BOARD,

                                            Petitioner - Appellant,

          versus


STATE OF VERMONT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, District
Judge. (CA-01-38-3)


Submitted:   July 26, 2001                 Decided:   August 8, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott M. Board, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott M. Board appeals the district court’s order dismissing

his § 2254 petition for lack of venue.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny Board’s motion to proceed in forma pauperis

and affirm on the reasoning of the district court.     See Board v.

Vermont, No. CA-01-38-3 (E.D. Va. Mar. 20 & Apr. 24, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2